ORIGINAL
      3Jn tbe Wniteb ~tates ~ourt of jfeberal ~laims
                                       No. 17-173C
                                 (Filed October 18, 2017)
                                NOT FOR PUBLICATION                         FILED
                                                                           OCT 18 2017
************************
                                                                          U.S. COURT OF
                                         *                               FEDERAL CLAIMS
                                         *
RONALD FRANCIS CROTEAU,                  *
                                         *
                   Plaintiff,            *
             V.                          *
                                         *
THE UNITED STATES,                       *
                                         *
                   Defendant.            *
                                         *
************************

                                        ORDER

       On October 2, 2017, the Clerk's office received a document submitted by Mr.
Croteau, styled "MOTION TO REDUCE TO JUDGMENT ON THE MERITS." This
document was filed, notwithstanding that Mr. Croteau's case was dismissed for lack
of subject-matter jurisdiction in an opinion issued September 22, 2017, and that this
case was accordingly closed on September 25, 2017.

        On the off-chance that Mr. Croteau's document could be considered a motion
for relief from judgment under Rule 60 of the Rules of the United States Com·t of
Federal Claims (RCFC), the government has responded to the paper, arguing that
the Court properly dismissed the case for lack of subject-matter jurisdiction
pursuant to RCFC 12(b)(l). But Mr. Croteau's paper does not mention t he opinion
dismissing his case, and instead merely repeats the arguments made in his previous
filings. It is likely that this document was created and mailed before Mr. Croteau
was aware of the September 22 opinion, as he signed and mailed the document on
the same date (September 25, 2017) that the opinion was delivered to his prison.
The document, thus, appears to be a motion for summary judgment under RCFC 56,
which is DENIED as moot.

       In the alternative, were the paper to be construed as a motion for
reconsideration under RCFC 59, or for relief from judgment under RCFC 60, it is
nevertheless DENIED for lack of a proper ground for such relief. See RCFC
59(a)(l), 60(b). Merely reiterating previously rejected legal arguments is not
sufficient under t hese rules. See Res Rei Dev., I nc. v. United States, No. 15-1256C,
2017 WL 280890, at *1 (Fed. Cl. January 23, 2017); Delpin Aponte v. United States,
No. 05-1043C, 2014 WL 3725933, at *1 (Fed. Cl. July 23, 2014) .

IT IS SO ORDERED.




                                         -2 -